 



Exhibit 10.8
PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT AGREEMENT
     This PRODUCTION PARTICIPATION PLAN SUPPLEMENTAL PAYMENT AGREEMENT (the
“Agreement”) is made as of the 23rd day of February, 2007, by and between
WHITING PETROLEUM CORPORATION, a Delaware corporation (the “Company”), and J.
DOUGLAS LANG (the “Executive”).
WITNESSETH:
     WHEREAS, the Company maintains the Whiting Petroleum Corporation Production
Participation Plan, as amended and restated from time to time (the “Plan”), and
the Executive is a participant in the Plan.
     WHEREAS, in order to provide the Executive with greater incentive to
increase the profitability of the Company, the Company has previously made
payments to the Executive based on payments to other executive officers of the
Company pursuant to the Plan that are in addition to the payments the Executive
would otherwise receive from the Company pursuant to the Plan.
     WHEREAS, the Company and the Executive desire to formalize the arrangement
pursuant to which the Company makes such additional payments to the Executive.
     WHEREAS, capitalized terms used but not defined herein shall have the
meanings ascribed thereto in the Plan.
     NOW, THEREFORE, in consideration of the premises and the mutual covenants
and agreements set forth herein, the parties hereto, intending to be legally
bounds, hereby agree as follows:
     1. Annual Supplemental Payment. As long as the Executive is an Employee,
the Company shall make a payment in cash to the Executive equal to the
Supplemental Annual Amount (as defined below), less any required withholding of
income or employment taxes or other authorized deductions or amounts applicable
to payments made to Employees of the Company, after the end of each Plan Year at
such time as the Company distributes Net Income and Net Proceeds to the other
Participants pursuant to Section 5.3 of the Plan. The “Supplemental Annual
Amount” for any Plan Year shall mean the amount, if any, by which (a) the
average of (i) the amount of the Company’s distributions of Net Income and Net
Proceeds to the Company’s Vice President of Operations pursuant to Section 5.3
of the Plan for that Plan Year and (ii) the amount of the Company’s
distributions of Net Income and Net Proceeds to the Company’s Chief Financial
Officer pursuant to Section 5.3 of the Plan for that Plan Year exceeds (b) the
amount of the Company’s distributions of Net Income and Net Proceeds to the
Executive pursuant to Section 5.3 of the Plan for that Plan Year.
     2. Supplemental Payment upon Termination of the Plan or Change in Control.
As long as the Executive is eligible under the Plan to receive a distribution of
vested interests pursuant to Section 7.2(a) or Section 7.2(b) of the Plan, upon
voluntary termination of the Plan by the Company or a Change in Control, the
Company shall make a payment in cash to the Executive equal to the Supplemental
Termination/Change in Control Amount (as defined below), less any required
withholding of income or employment taxes or other authorized deductions or
amounts applicable to payments made to Employees of the Company, at such time as
the Company distributes the value of the vested interests of each Employee
Participant pursuant to Section 7.2(a) of the Plan in the case of a voluntary
termination of the Plan or Section 7.2(b) of the Plan in the case of a Change in
Control. The “Supplemental Termination/Change in Control Amount” shall mean the
amount if any, by which (a) the average of (i) the value of vested interests
distributed by the Company to the Company’s Vice President of Operations
pursuant to Section 7.2(a) or Section 7.2(b), as the case may be,

 



--------------------------------------------------------------------------------



 



of the Plan and (ii) the value of vested interests distributed by the Company to
the Company’s Chief Financial Officer pursuant to Section 7.2(a) or
Section 7.2(b), as the case may be, of the Plan exceeds (b) the value of vested
interests distributed by the Company to the Executive pursuant to Section 7.2(a)
or Section 7.2(b), as the case may be, of the Plan. Notwithstanding the
foregoing, this Section 2 shall not be applicable if, in the Plan Year prior to
the voluntary termination of the Plan or Change in Control, (a) the amount of
the Company’s distributions of Net Income and Net Proceeds to the Executive
pursuant to Section 5.3 of the Plan for that Plan Year was equal to or greater
than (b) the average of (i) the amount of the Company’s distributions of Net
Income and Net Proceeds to the Company’s Vice President of Operations pursuant
to Section 5.3 of the Plan for that Plan Year and (ii) the amount of the
Company’s distributions of Net Income and Net Proceeds to the Company’s Chief
Financial Officer pursuant to Section 5.3 of the Plan for that Plan Year.
     3. No Right to Employment. The Company may terminate the employment of the
Executive as freely and with the same effect as if this Agreement were not in
existence.
     4. No Impact on Production Participation Plan. Except as expressly set
forth herein, the Executive shall not have any additional rights under the Plan.
To the extent there is a conflict between the terms of this Agreement and the
terms of the Plan (it being understood the provision of the additional payments
expressly set forth in this Agreement shall not constitute such a conflict), the
terms of the Plan shall control.
     5. Entire Agreement. Other than as expressly set forth in the Plan, this
Agreement contains the entire understanding between the Company and the
Executive with respect to the subject matter hereof and supersedes any other
oral or written understandings.
     IN WITNESS WHEREOF, the parties have cause this Agreement to be duly
executed as of the day and year first above written.

         
 
  WHITING PETROLEUM CORPORATION    
 
       
 
  By: J. Douglas Lang    
 
  Its: Vice President — Reservoir Engineering/Acquisitions    
 
       
 
  /s/ J. Douglas Lang
 
J. Douglas Lang    

 